The plaintiff sues in his own individual capacity for personal damages for annoyance and discomfort suffered "by plaintiff and his family" through odors and disagreeable smells occasioned by the negligent operation of the plant. Plaintiff also sues for damages to his land, alleging its depreciated value resulting from the construction and presence of the sewerage plant and through negligent operation of the same.
Appellee offered evidence, and appellant excepted to its introduction, of the sickness of his daughters from chills and fever and malaria, and that one of them had a congestive chill, and of their personal *Page 269 
discomfort due to the smells and odors of the contents from the septic tank as conveyed on the branch. And the court submitted the following issue to the jury:
"Q. 2. What amount of damages (if any) do you allow the plaintiff for such annoyance and discomfort, if there were any? In this connection, you are instructed that in arriving at the answer to this question No. 2 you will take into consideration the annoyance and discomfort, if any, which the plaintiff and his family have suffered, if any, by reason of any disagreeable smells or odors produced or coming from the sewerage plant or system of the defendant since March 12, 1918."
Appellant predicates error, in appropriate assignments, on the introduction of the evidence above, and upon the submission of the special issue stated. It is insisted that —
"The plaintiff is not entitled to recover damages for annoyances and inconveniences and sickness suffered by members of his family other than the wife."
It is not believed that evidence offered as to sickness and discomforts in the home to the family occupying it, as a result of the operation of the sewerage plant, was immaterial and inadmissible for any purpose in the case as pleaded. Such conditions enter into and affect and make greatly undesirable the use of the home as such so long as the nuisance, through negligent operation of the sewerage plant, remains unabated. Such existing conditions, through operation of the sewerage plant, affecting the use of the home as they do, may, if a permanent nuisance, properly be an element of permanent damages, or, if a temporary nuisance, the basis of special damages to the land on which the home is located. Ry. Co. v. Church, 108 U.S. 317, 2 S. Ct. 719, 27 L. Ed. 739. And the plaintiff would not be debarred from proving that he and his wife suffered discomforts, annoyances, and sickness by reason of such odors, as bearing upon special damages to himself and his wife. But the court committed serious error, in respect to this evidence, in authorizing the jury to consider it in measuring personal damages to the plaintiff to the extent that the instruction reached. If the court had gone no further than asking the question No. 2. as done, as to amount of damages that should be awarded for the injury to the plaintiff, there probably would have been no error. The court, though, in connection with and as a part of the question, further instructed the jury:
"You will take into consideration the annoyance and discomfort, if any, which the plaintiff and his family have suffered."
The jury would reasonably understand by the instruction as a whole that in awarding the plaintiff personal damages, they were authorized and even required to take into consideration the discomforts and sickness of the different members of his family. The instruction, in view of the evidence, had the effect to allow the plaintiff to recover generally for all annoyances and discomforts suffered by his two adult daughters. Damages suffered are personal to the one suffering them, and the plaintiff could recover in his suit only for injuries to himself and his wife, and not for the special damages suffered by each of the two daughters. Ry. Co. v. Reed, 22 S.W. 283; Corsicana Cotton Oil Co. v. Valley, 14 Tex. Civ. App. 250, 36 S.W. 999; Lockett v. Ry. Co.,78 Tex. 211, 14 S.W. 564.
The appellee offered evidence, and appellant objected to its introduction, as to the depreciated market value of the land. And the court submitted the following special issues to the jury:
"Q. 3. Do you find from the preponderance of the testimony that the plaintiff's land has been damaged by the defendant's sewerage plant or system since March 12, 1918, as alleged by plaintiff in his petition? If you answer No. 3 yes, then you are asked the further question:
"Q. 4. What amount of damage, if any, do you allow the plaintiff for injury to his land? In answering this question No. 4 you are instructed that plaintiff's measure of damages to his land would be the difference in the cash market price it would sell for now, with the sewer system and plant as it now exists, and the cash market price it would now sell for if the sewerage system and plant were discontinued. In this connection, you are instructed that you cannot allow plaintiff any damages for any injuries to his land, if any there were, which occurred prior to March 12, 1918."
Appellant predicates error, by appropriate assignments, upon the introduction of the evidence above stated and upon the giving of the instructions. It is insisted: (1) That if it be determined that the injuries, if any there were, to the plaintiff's land, were of a permanent nature, then the plaintiff's cause of action was, under the undisputed evidence, barred by the statute of limitation of two years; and (2) that if it be determined that the injuries to the land were recurring and not permanent, and due entirely to negligent operation of the sewerage plant, then the measure of damages was erroneously proven and stated in the charge. The sewerage system was installed and finished and began operations in 1911, and the plaintiff was at that time and is now the owner of the land and resided thereon. The suit was filed August 4, 1919. According to the evidence the appellee's claim of nuisance is not based on the immediate presence of any foul odors or smells arising from the immediate presence of the septic tank itself, located one-half mile from his farm. The injury to the land, according to the evidence, consisted entirely in the deposit of fecal matter on it and *Page 270 
in the offensive and obnoxious odors arising therefrom. This fecal matter was cast upon the land or overflowed on it from a running branch used by the city as the outfall of the sewer. This branch ran very near the septic tank, and onto, through, and beyond appellee's land. It was proven that the septic tank was equipped with an automatic "tripper" which tripped every 30 minutes, and that each time it tripped there were about 6,500 gallons of water containing more or less sewage not wholly dissolved that emptied through a pipe into the branch which conducted it to and cast some of it upon the land in question. Each "trip" produced the same situation. And there is evidence going to show that the result described above was occasioned by negligent or wrongful operation, or operation in a manner not proper or scientific. But there is evidence in behalf of appellant to show that the septic tank is of sufficient capacity and of proper mechanical construction and is operated in a proper and scientific way, and that there is no outfall of insoluble matter in the branch producing offensive odors. Appellee shows that in hot and dry weather the smells and odors from the deposits on his land are at their worst, but in winter time and in rainy weather the nuisance is greatly lessened both as to deposits and odors. There is some evidence that in one of the years the appellee lost the greater part of his crop by reason of the great overflow of deposits over the place, but no other injury appears beyond offensive smells and odors. If the deposits were not made on the land, it appears it would not be damaged or injured in any way.
The general principle is that when the nuisance or the injury necessarily resulting therefrom to the land is permanent in its character, the statute of limitation begins to run against a cause of action for damages therefor at the time the nuisance is first created, or the injury therefrom begins; and the fact that the nuisance continues does not make the cause of action a recurring one. Ry. Co. v. Hall,78 Tex. 169, 14 S.W. 259, 9 L.R.A. 298, 22 Am. St. Rep. 42; Umscheid v. City of San Antonio, 69 S.W. 496. But where the nuisance complained of is of a temporary character and the injury therefrom is temporary or recurring, such as the city may abate at will without destruction of the property, and when abated the injury occasioned by its maintenance will cease, the injured person can recover merely the special damages which he has sustained within the period prescribed by the statute of limitation for suing. Baugh v. Ry. Co., 80 Tex. 56, 15 S.W. 587; Town of Jacksonville v. McCracken (Com.App.) 232 S.W. 294; Austin v. Ry. Co.,79 Tex. 427, 15 S.W. 484, 23 Am. St. Rep. 350.
And considering all the evidence in the case, it is concluded that the nuisance and injury to the land was of a temporary and recurring nature, the consequence only of negligence in the manner of managing and conducting the plant as to the outfall made in the branch. If the city, as here, has constructed a sewer and connected it with a branch, at times overtaxing its capacity, or allowing insoluble matters to accumulate in it and obstruct the flow of the waters of the branch, causing it to flow back on private property, its liability for the resulting damage does not differ from that of an individual who so wrongfully or negligently manages his property as to injure another person. The nuisance only became so by the manner of the negligent or wrongful use of the branch as the outfall for the sewer. In fact, the jury made the finding of fact that the alleged nuisance was, under the evidence, abatable by the exercise of ordinary care in the operation. In this situation, it was error to permit the evidence as to the depreciated value of the land, for any cause of action therefor is not shown, and if the cause of action therefor is proven, it was barred by limitation. And the court also erred in the charge as to the measure of damages. Depreciation in the market value of the land is recoverable only for permanent nuisance causing permanent injury to the land. Where the injury and nuisance are only temporary, as here shown, then the proper measure of damages is the depreciation in the rental value, or use, or special damages to the land. There was some evidence on the part of the appellee showing the loss of the greater part of his crop in one of the years next to suit, which would be in the nature of special damages; but this was not alleged as damages.
Appellant insists that appellee was estopped from claiming damages because of the written instrument in effect authorizing the use of the branch as a conveyor of the contents of the septic tank. The instrument signed on December 6, 1910, by appellee and others, reads:
"We the undersigned property owners, grant our permission to S. G. Duff and J. H. Whatley of Greenville, Texas, their successors or assigns, to use Honey Grove creek, which passes over or along our property, as a conveyor of the contents of the septic tank to be located in the city of Honey Grove, Tex."
Estoppel may not be predicated, it is thought, upon the instrument, against recovering damages for the wrongful or negligent operation of the septic tank. Donovan v. Royal, 26 Tex. Civ. App. 248, 63 S.W. 1055. It is not a license against damages for any special inconvenience or discomfort or injury produced by wrongful or negligent operation or conduct that it not the natural and necessary result of the grant of the easement.
  The judgment is reversed, and the cause remanded for another trial. *Page 271